—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Martin, J.), dated September 24, 2001, which, upon a jury verdict in favor of the defendants and against them, dismissed the complaint.
Ordered that the judgment is affirmed, with one bill of costs.
It is well settled that for a court to conclude that a jury verdict is unsupported by sufficient evidence as a matter of law, there must be “no valid line of reasoning and permissible inferences which could possibly lead rational [people] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]). Moreover, a jury verdict in favor of a defendant should not be set aside as against the weight of the evidence and a new trial ordered unless “the jury could not have reached the verdict on any fair interpretation of the evidence” (Nicastro v Park, 113 AD2d 129, 134 [1985]). In this case, there is no basis to overturn the verdict (see Aprea v Franco, 292 AD2d 478 [2002]; Nicastro v Park, supra).
The plaintiffs’ remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P., Goldstein, Luciano and H. Miller, JJ., concur.